FILED
                            NOT FOR PUBLICATION                            NOV 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50582

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01135-RGK-3

 v.
                                                 MEMORANDUM*
AARON SOTO, a.k.a. Bobby,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted October 26, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Aaron Soto appeals from the district court’s judgment and challenges his

guilty-plea conviction and 72-month sentence for a Racketeer Influenced and

Corrupt Organizations Conspiracy, in violation of 18 U.S.C. § 1962(d), and

possessing a firearm in furtherance of a crime of violence and a drug trafficking

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crime, in violation of 18 U.S.C. § 924(c). Pursuant to Anders v. California, 386
U.S. 738 (1967), Soto’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel. We have provided Soto the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Soto waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, although he retained the right to appeal some conditions of

supervised release. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Soto’s plea or the terms and conditions of supervised release. We

therefore affirm as to those issues. We dismiss the remainder of the appeal in light

of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th

Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2